Case 1:20-cv-22051-DPG Document 39 Entered on FLSD Docket 12/10/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                               Case No.: 20-22051-CIV-GAYLES

 SISVEL INTERNATIONAL S.A., 3G
 LICENSING S.A., and SISVEL S.p.A.,

               Plaintiffs,
 v.

 HMD AMERICA, INC. and
 HMD GLOBAL OY,

               Defendants.



                                    NOTICE OF HEARING


         Defendants HMD AMERICA, INC. and HMD GLOBAL OY (“HMD”) provide notice of

  a discovery calendar hearing before MAGISTRATE JUDGE ALICIA OTAZO-REYES on

  December 15, 2020, at 3:30pm ET, wherein HMD will seek to compel Plaintiffs SISVEL

  INTERNATIONAL S.A., 3G LICENSING S.A. and SISVEL S.p.A. (“Sisvel”) to provide

  supplemental answers to certain Interrogatories and supplemental responses to a Request for

  Production of Documents.

         On October 9, 2020, HMD served Plaintiffs with HMD’s Second Set of Interrogatories

  and Second Set of Requests for Production. Plaintiffs propounded responses to HMD’s Second

  Set of Interrogatories and HMD’s Second Set of Requests for Production on November 9, 2020,

  but some of Plaintiffs’ responses were deficient.    Pursuant to correspondence between the

  parties, Plaintiffs served a supplemental response to Interrogatories Nos. 11, 12, and 14 on

  November 24, 2020, but refused to supplement others, and Plaintiffs refused to supplement their
Case 1:20-cv-22051-DPG Document 39 Entered on FLSD Docket 12/10/2020 Page 2 of 4




  Responses to HMD’s Second Set of Requests for Production.                   Plaintiffs’ responses to

  Interrogatories Nos. 11, 12, 13, and 16 and Request for Production No. 21 remain deficient.1

         HMD seeks intervention of this Court to remedy the deficiencies in Plaintiffs’ responses,

  and thus seeks the entry of an Order Compelling Better Responses and All Responsive

  Documents to the following requests.

      DISCOVERY MATTERS TO BE HEARD BY THE HONORABLE MAGISTRATE
                      JUDGE ALICIA OTAZO-REYES

  Interrogatory 11: For each Asserted Patent, identify all Persons who have held any
  interest in the patent by ownership, assignment, license, financial interest, security interest, or
  otherwise, including an identification of the nature, extent, and title of any such interest in the
  patent.
  Interrogatory 12: For each Asserted Patent and for each Person who has held any
  interest in the patent by ownership, assignment, license, financial interest, security interest, or
  otherwise, describe the consideration or value given by the Person to obtain the interest.

  Interrogatory 13: For each Asserted Patent, describe the consideration or value given
  by or on behalf of Plaintiffs to become the assignee and owner of the right, title, and interest in
  and to the patent, as alleged in the Complaint.
  Interrogatory 16: For each Accused Instrumentality, explain all facts and circumstances
  surrounding any purchase, use, test, investigation, or examination of that Accused
  Instrumentality by Plaintiffs, including but not limited to acts Plaintiffs took to form a belief that
  such Accused Instrumentality practiced an Asserted Claim and an identification of all person(s)
  who performed such purchase, use, test, investigation, or examination, and all Documents or
  Things reviewed.
  Request for Production 21: All documents that refer or relate to any inventor of any
  Asserted Patent.



  1
    Plaintiffs’ counsel has marked Plaintiffs’ responses to HMD’s Second Set of Interrogatories
  (served on November 9, 2020) and supplemental response to Interrogatories Nos. 11, 12, and 14
  (served on November 24, 2020) as HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY.
  In addition, HMD’s counsel letter dated December 2, 2020 (the “Letter”) outlines the disputes
  between the parties but reflects information in such responses. HMD’s counsel will confer with
  Plaintiffs’ counsel regarding appropriate redactions and will file such redacted responses and the
  Letter when the parties reach agreement. Contemporaneously, HMD’s counsel will also file
  Plaintiffs’ responses to HMD’s Second Set of Requests for Production served on November 9,
  2020.

                                                    2
Case 1:20-cv-22051-DPG Document 39 Entered on FLSD Docket 12/10/2020 Page 3 of 4




                                         CERTIFICATIONS
         Pursuant to Local Rule 7.1(a)(3)(A), the undersigned hereby certifies that counsel for

  HMD has conferred by telephone and by correspondence with Sisvel’s counsel in a good faith

  effort to resolve this matter, but that the parties have been unable to do so as of the last meet and

  confer telephone conference on December 1, 2020. The above-mentioned issues are those

  remaining. Defendants will notify the Court should the Parties resolve any disputes prior to the

  Hearing. The Undersigned also certifies that he has confirmed the time and date of this hearing,

  and that Sisvel’s counsel is available at the date and time listed above.



  Dated: December 10, 2020                           Respectfully submitted,



                                                   /s/ Joseph W. Bain
  WILLIAM J. MCCABE, Esq.                          JOSEPH W. BAIN, ESQ.
  Pro hac vice                                     Florida Bar No. 860360
  wmccabe@perkinscoie.com                          Email Address: jbain@shutts.com
  GENE W. LEE, Esq.                                SHUTTS & BOWEN LLP
  Pro hac vice                                     1100 CityPlace Tower
  glee@perkinscoie.com                             525 Okeechobee Boulevard
  MATTHEW J. MOFFA, Esq.                           West Palm Beach, Florida 33401
  Pro hac vice                                     Telephone: (561) 835-8500
  mmoffa@perkinscoie.com                           Facsimile: (561) 650-8530
  SHYAM PALAIYANUR, Esq.                           ATTORNEYS FOR DEFENDANTS
  Pro hac vice                                     HMD AMERICA, INC., AND
  spalaiyanur@perkinscoie.com                      HMD GLOBAL OY
  PERKINS COIE LLP
  1155 Avenue of the Americas, 22nd floor
  New York, NY 10036
  Telephone: (212) 262-6900
  Facsimile: (212) 977-1649




                                                    3
Case 1:20-cv-22051-DPG Document 39 Entered on FLSD Docket 12/10/2020 Page 4 of 4




                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 10th day of December, 2020, I electronically filed the
  foregoing with the Clerk of Court by using the CM/ECF system which served a copy on the fol-
  lowing:

  Francesca Russo-Di Staulo, Esq.
  Robert Ralph Jimenez, Esq.
  Jorge Tadeo Espinosa, Esq.
  GrayRobinson, P.A.
  333 S.E. 2nd Avenue, Suite 3200
  Miami, FL 33131
  Telephone: 305-416-6880
  Fax: 305-416-6887
  Email: francesca.russo@gray-robinson.com
  Email: robert.jimenez@gray-robinson.com
  Email: jorge.espinosa@gray-robinson.com
  Attorneys for Plaintiffs, Sisvel International S.A., 3g Licensing S.A., and Sisvel S.p.A.


                                                      By:     /s/ Joseph W. Bain
                                                            Joseph W. Bain
                                                            Florida Bar No. 860360
                                                            jbain@shutts.com




                                                  4
